Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.
The disclosure is objected to because of the following informalities: Paragraph number was incorrect on start from page 15 to page 30 of Specification filed on 2/27/2020. 
Paragraph [0001] require correction for cross-reference as 
[0001]   This application is a continuation-in-part (and claims the benefit of priority under 35 USC 120) of U.S. Patent No. 1113310 issues on September 7, 2021. The disclosure of the US Patent No. 1113310 is considered part of (and is incorporated by reference in) the disclosure of this application.
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities:  
Claims 1, 9 and 16 recite “wherein the wall panel is identified by the specific members and member internal interfaces and the member properties;” Examiner proposed to amend the limitation as ““wherein the wall panel is identified by the specific members, [[and]] member internal interfaces and the member properties;”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 16 recite the limitation “wherein the wall panel is identified by the specific members and member internal interfaces and the member properties;” There is insufficient antecedent basis for this limitation “the specific members” in the claim.
Therefore, the independent claims have an indefinite scope. Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims. Thus, the dependent claims recite the indefinite scope in the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to process.

Step 2A Prong One
Claim 1 recites 
accessing, by at least one processor, a model of a building, wherein the model is comprised of a plurality of assemblies, wherein the assemblies are comprised of a plurality of members; (insignificant extra-solution activity and data description)
detecting, by at least one processor, the assemblies which are identified as roof trusses, wherein the roof truss is identified by the specific members and member internal interfaces and the member properties; (mental process)
analyzing, by at least one processor, the roof trusses to determine if a roof truss has an external interface with another roof truss; (mental process)
isolating, by at least one processor, the roof trusses and the plurality of members; analyzing, by at least one processor, each of the members of the roof trusses which have external interfaces with other members, wherein the interface is analyzed to determine if the interface is conflicting, wherein a conflicting interface is one where the actual values of the members are inconsistent with a required value; (mental process)
modifying, by at least one processor, the members involved in the conflicting interface; (mental process)
and identifying, by at least one processor, the members involved in the conflicting interface, the type of conflict, and the modification of the member involved in the conflict.  (mental process)
The claimed concept is a method of evaluating part of the structure using properties and requirement is directed to “Mental Process” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The accessing model step is recited at a high level of generality (i.e., as a general means of simply application), which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “processor”. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. See applicant’s specification page 16 Fig. 2 for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The computer implemented method of claim 1, wherein the interfaces are associated with fastening locations.  (mental process)

Claim 3. The computer implemented method of claim 1, further comprising, analyzing, by at least one processor, each member of a roof truss for internal interfaces.  (mental process)

Claim 4. The computer implemented method of claim 1, further comprising, identifying, by one or more processors, the features of the roof truss members.  (mental process)

Claim 5. The computer implemented method of claim 4, wherein the features of the roof truss members are apertures and cutouts.  (mental process)

Claim 6. The computer implemented method of claim 5, wherein the features are analyzed to determine if the feature interfaces have a conflict. (mental process)  

Claim 7. The computer implemented method of claim 1, further comprising, modifying, by at least one processor, at least one of the conflicting members, wherein the modified member brings the required value within a predetermined range.  (mental process)

Claim 8. The computer implemented method of claim 1, wherein the roof trusses are isolated based on their location and positioning within the model.  (mental process)

Same conclusion for independent claims 9 and 16 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maly et al (US 2004/0073410 A1), hereinafter Maly, in view of Pettersson (US 2015/0254376 A1).

Claim 1. A computer implemented method comprising: 
Maly discloses accessing, by at least one processor, a model of a building, wherein the model is comprised of a plurality of assemblies, wherein the assemblies are comprised of a plurality of members; 
Maly: [0040] “With respect to the data repository 28, the software of the invention has a number of relational product data files that provide information critical to the analysis and design of the structural products. The product data files include, for example, partner developed property files (e.g., via truss engineering system 32 or EWP engineering system 34). …” 
[0042] “As described above, the interface modules executed by client computers 12 include a designer/spatial modeling input module. [correspond to accessing, by at least one processor, a model of a building] The input from the designer module covers the spatial modeling of the job and includes the locations and parameters that define the basic structural elements (walls, roofs, floors, openings, objects, etc) and the resulting primary and secondary component definitions. [correspond to wherein the model is comprised of a plurality of assemblies, wherein the assemblies are comprised of a plurality of members] This module can interpret click points from imported and externally developed DXF and DWG CAD files and includes 3D viewing technology for visualization (includes rotation and elevation capabilities).” See Appendix B.
Maly discloses detecting, by at least one processor, the assemblies which are identified as roof trusses, wherein the roof truss is identified by the specific members and member internal interfaces and the member properties; 
Maly: [0002] “Recently, more than one million new homes are built each year in North America. Within this residential building market, the cost of materials used in constructing the structural frames of the homes exceeds $20 billion annually. Notwithstanding the large market, builders, lumber dealers, and component suppliers lack an integrated software solution that defines the optimized structural solutions and complete material list for the structural frame [correspond to detecting, by at least one processor, the assemblies which are identified as roof trusses] (e.g., roof, walls, floors, accessories, connectors, etc.). [correspond to member / component / element / part of structure]”
The structure frame comprise roof trusses.
Maly: [0027] “In one embodiment, the system 10 handles essentially every aspect of designing an optimized structural frame for a building. The invention implements software, either in multiple modules or in an integrated, single module, to cover residential structural applications and systems from the foundation to the roof of the structure. The structural applications include at least the roof, walls, floors, connections, and structural solutions required by openings in the structure such as windows, doors, stairways, and skylights. System 10 allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in, for example, the International Building Code, for all members and components of the structural frame. A user-selectable option permits the user to automatically detect and generate primary members (i.e., structural members or components supporting other members or components) for internally generated loads from upper levels and for user defined openings. [correspond to the roof truss is identified by the specific members and member internal interfaces and the member properties]”
The connection correspond to member internal interfaces and the member properties. Maly discloses analyzing, by at least one processor, the roof trusses to determine if a roof truss has an external interface with another roof truss; 
Maly: [0042-0043] “As described above, the interface modules executed by client computers 12 include a designer/spatial modeling input module. The input from the designer module covers the spatial modeling of the job and includes the locations and parameters that define the basic structural elements (walls, roofs, floors, openings, objects, etc) and the resulting primary and secondary component definitions. [correspond to analyzing, by at least one processor, the roof trusss to determine if a roof truss has an external interface with another roof truss] This module can interpret click points from imported and externally developed DXF and DWG CAD files and includes 3D viewing technology for visualization (includes rotation and elevation capabilities). A specifier/engineer preferences input module establishes the base gravity and lateral load values. This module also specifies all special loads and locations, sets the component and structure performance requirements, and selects the appropriate member and system design methodology. The engineer module also determines all other "analysis and design" preferences and reviews individual components/designs.”
[0064] “Functionally, the software of the present invention is designed around the concept that the portions of the critical input or design and analysis limits may come from each of the constituents in the building process. Alternatively, the software can be operated on a "master user" basis where a single user controls all input and options. The system 10 preferably provides design and analysis of roofs, walls, floor, exterior decks, and any other structural members above the foundation. [correspond to roof truss has an external/internal interface with another roof truss] The software develops both structure and component level loads from gravity, wind, and seismic loads as defined in the International Building Code for all members and components of the structural frame. The software then distributes all externally generated (user input) and all internally (program generated) generated structure loads. The ability to selectively combine both "prescriptive" and "designed" member capabilities permits a structural solution to be generated. Moreover, having the capability to handle member, component, and connector design using both "prescriptive" (e.g., wood frame construction manual) and "analyzed" (e.g., TPI or National Design Specification standards) designs enhances system 10. The software of the present invention further develops a complete material list, including accessories, for the entire building envelope (includes interior structural elements).” See Appendix B.
Maly discloses isolating, by at least one processor, the roof trusses and the plurality of members; and analyzing, by at least one processor, each of the members of the roof trusses which have external interfaces with other members, wherein the interface is analyzed to determine if the interface is conflicting, 
Maly: [0028] “The user can also select products by verifying if a predetermined solution meets or exceeds all selected design criteria and looking across a range of products to determine a list of possible solutions. [correspond to isolating, by at least one processor, the roof trusses and the plurality of members; and analyzing, by at least one processor, each of the members of the roof trusses which have external interfaces with other members, wherein the interface is analyzed to determine if the interface is conflicting] System 10 is designed to seek a "best system" solution within a range of verified and acceptable design solutions that generate the lowest costs. Software routines determine the lowest costs from a matrix of possible best system criterion but permit the user to manually select or override the automatic selections for products that are specified independently of the program design solutions.”

Maly does not appear to explicitly discloses the following limitations:
wherein a conflicting interface is one where the actual values of the members are inconsistent with a required value; modifying, by at least one processor, the members involved in the conflicting interface; and identifying, by at least one processor, the members involved in the conflicting interface, the type of conflict, and the modification of the member involved in the conflict.  

However, Pettersson discloses wherein a conflicting interface is one where the actual values of the members are inconsistent with a required value [0125-0127] “At a data procession centre 40 computing means 4 are provided. These computing means 4 are adapted for receiving the measurement data 410 and, based thereon, for virtually assembling the construction 1 from virtual representations of the components 21, 22, 31, 32 and, optionally, based on the digital terrain model. The computing means 4 are also adapted for determining, based on the virtual assembly, whether predefined assembly tolerances would be violated if the structure 1 would be assembled with the measured components 21, 22, 31, 32, i.e. if the real construction 1 can be built with the measured components 21, 22, 31, 32 with respect to predefined assembly tolerances of the structure 1 and/or the components 21, 22, 31, 32. The computing means 4 are adapted--provided that the predefined assembly tolerances would not be violated if the structure 1 would be assembled with the measured components 21, 22, 31, 32--to transmit the result to the measuring stations 2, 3. The components 21, 22, 31, 32 are then clear for transport 110 to the construction site 10. The computing means 4 are adapted to assess--provided that the predefined assembly tolerances would be violated if the structure 1 would be assembled with the measured components 21, 22, 31, 32--a solution in order to enable the structure 1 to be built.”
Pettersson discloses modifying, by at least one processor, the members involved in the conflicting interface; and identifying, by at least one processor, the members involved in the conflicting interface, the type of conflict, and the modification of the member involved in the conflict.  
[0133-0135] “Then, in order to check the second virtual assembly or the positioning of the parts, the outcome of these alternative steps is compared with the first virtual assembly. From this comparison and a comparison of measured and CAD part data it is determined if any parts do not conform to the generated CAD data and specifications. If the parts do conform to the generated CAD data and specifications, the parts are shipped to the assembly and construction location, what is then followed by assembling all parts and building the structure. The assembly at the construction or assembly location will start in the order that is described by the assembly list. Otherwise, a correction or an exchange of parts which do not conform to the generated CAD data and specifications is initialized. [correspond to identifying, by at least one processor, the members involved in the conflicting interface, the type of conflict, and the modification of the member involved in the conflict] Although not indicated in FIG. 4, this step may include a modification of the design in order to enable a mutual fitting of the parts, which would only then be followed by a correction of parts if necessary. [correspond to modifying, by at least one processor, the members involved in the conflicting interface]”
The specifications of parts include conflicting interface and type of conflict. Correction correspond to modification of the member.
Maly and Pettersson are analogous art because they are from the “same field of endeavor” structure development analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maly and Pettersson before him or her, to modify the method of Maly to include the tolerance level check feature of Pettersson because this combination reduce error during assembly and cost for structural development.
The suggestion/motivation for doing so would have been Pettersson [0157] “As another possible problem solution may be undertaken a re-designing of the plant and/or correcting or re-manufacturing parts for the plant which do not conform with the CAD data or the specifications and generating a third virtual assembly of the plant, with the purpose that the third virtual assembly of the plant based on the modified design and/or the corrected or re-manufactured parts then fits the second virtual assembly of the support structure, which does in fact not correspond to its initial design.--This solution may be advantageous and more cost-effective particularly when the support structure is very expensive in comparison to the parts for the plant.”
Therefore, it would have been obvious to combine Maly and Pettersson to obtain the invention as specified in the instant claim(s).


Regarding Claim 9, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 9 recites “A computer program product comprising: a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor”.
Maly discloses A computer program product comprising: a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor [0060] T”he invention may be described in the general context of computer-executable instructions, such as program modules, executed by one or more computers or other devices. Generally, program modules include, but are not limited to, routines, programs, objects, components, and data structures that perform particular tasks or implement particular abstract data types. The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices.”

Regarding Claim 16, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 16 recites “a system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method”.
Maly discloses a system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method 0060] T”he invention may be described in the general context of computer-executable instructions, such as program modules, executed by one or more computers or other devices. Generally, program modules include, but are not limited to, routines, programs, objects, components, and data structures that perform particular tasks or implement particular abstract data types. The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices.”

Claim 3, 11 and 18
Maly discloses analyzing, by at least one processor, each member of a roof truss for internal interfaces.  
Maly: [0002] “Recently, more than one million new homes are built each year in North America. Within this residential building market, the cost of materials used in constructing the structural frames of the homes exceeds $20 billion annually. Notwithstanding the large market, builders, lumber dealers, and component suppliers lack an integrated software solution that defines the optimized structural solutions and complete material list for the structural frame (e.g., roof, walls, floors, accessories, connectors, etc.). [correspond to member / component / element / part of structure]”
The structure frame of the wall comprises roof trusses.
Maly: [0027] “In one embodiment, the system 10 handles essentially every aspect of designing an optimized structural frame for a building. The invention implements software, either in multiple modules or in an integrated, single module, to cover residential structural applications and systems from the foundation to the roof of the structure. The structural applications include at least the roof, walls, floors, connections, and structural solutions required by openings in the structure such as windows, doors, stairways, and skylights. System 10 allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in, for example, the International Building Code, for all members and components of the structural frame. A user-selectable option permits the user to automatically detect and generate primary members (i.e., structural members or components supporting other members or components) for internally generated loads from upper levels and for user defined openings. [correspond to analyzing, by at least one processor, each member of a roof truss for internal interfaces]”
The connection correspond to member internal interfaces and the member properties.

Claim 4, 12 and 19
Maly discloses identifying, by one or more processors, the features of the roof truss members.  
Maly: [0027] “In one embodiment, the system 10 handles essentially every aspect of designing an optimized structural frame for a building. The invention implements software, either in multiple modules or in an integrated, single module, to cover residential structural applications and systems from the foundation to the roof of the structure. The structural applications include at least the roof, walls, floors, connections, and structural solutions required by openings in the structure such as windows, doors, stairways, and skylights. [correspond to identifying, by one or more processors, the features of the roof truss members] System 10 allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in, for example, the International Building Code, for all members and components of the structural frame. A user-selectable option permits the user to automatically detect and generate primary members (i.e., structural members or components supporting other members or components) for internally generated loads from upper levels and for user defined openings.”

Claim 5, 13 and 20
Maly discloses wherein the features of the roof truss members are apertures and cutouts.  
Maly: [0027] “In one embodiment, the system 10 handles essentially every aspect of designing an optimized structural frame for a building. The invention implements software, either in multiple modules or in an integrated, single module, to cover residential structural applications and systems from the foundation to the roof of the structure. The structural applications include at least the roof, walls, floors, connections, and structural solutions required by openings in the structure such as windows, doors, stairways, and skylights. [correspond to the features of the roof truss members are apertures and cutouts] System 10 allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in, for example, the International Building Code, for all members and components of the structural frame. A user-selectable option permits the user to automatically detect and generate primary members (i.e., structural members or components supporting other members or components) for internally generated loads from upper levels and for user defined openings.”

Claim 6 and 14
Maly discloses wherein the features are analyzed to determine if the feature interfaces have a conflict.  
Maly: [0028] “The user can also select products by verifying if a predetermined solution meets or exceeds all selected design criteria and looking across a range of products to determine a list of possible solutions. [correspond to the features are analyzed to determine if the feature interfaces have a conflict] System 10 is designed to seek a "best system" solution within a range of verified and acceptable design solutions that generate the lowest costs. Software routines determine the lowest costs from a matrix of possible best system criterion but permit the user to manually select or override the automatic selections for products that are specified independently of the program design solutions.”

Claim 7 and 15
Pettersson discloses modifying, by at least one processor, at least one of the conflicting members, wherein the modified member brings the required value within a predetermined range.  
Pettersson [0135] ‘Otherwise, a correction or an exchange of parts which do not conform to the generated CAD data and specifications is initialized. Although not indicated in FIG. 4, this step may include a modification of the design in order to enable a mutual fitting of the parts, which would only then be followed by a correction of parts if necessary.”

Claim 8. The computer implemented method of claim 1, Maly discloses wherein the roof trusses are isolated based on their location and positioning within the model.  
Maly: [0042-0043] “The input from the designer module covers the spatial modeling of the job and includes the locations and parameters that define the basic structural elements (walls, roofs, floors, openings, objects, etc) and the resulting primary and secondary component definitions. [correspond to the roof trusses are isolated based on their location and positioning within the model] This module can interpret click points from imported and externally developed DXF and DWG CAD files and includes 3D viewing technology for visualization (includes rotation and elevation capabilities). A specifier/engineer preferences input module establishes the base gravity and lateral load values. This module also specifies all special loads and locations, sets the component and structure performance requirements, and selects the appropriate member and system design methodology. The engineer module also determines all other "analysis and design" preferences and reviews individual components/designs.”
Claim(s) 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maly et al (US 2004/0073410 A1), hereinafter Maly, in view of Pettersson (US 2015/0254376 A1) and Zhang et al (US 2010/0024318 A1), hereinafter Zhang.

Claim 2, 10 and 17
Maly and Petterson do not appear to explicitly discloses wherein the interfaces are associated with fastening locations.  
However, Zhang discloses the interfaces are associated with fastening locations 
[0084] “FIG. 25 illustrates assembly points of a roof panel and a roof truss, wherein J1 is a roof truss, K1 is a roof frame, and J3 is a locator for roof panel assembly pre-fixed on the roof truss. The roof panel may be fixed on the roof trusses by fasteners after being properly located.”
Maly, Pettersson and Zhang are analogous art because they are from the “same field of endeavor” structure development analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maly, Pettersson and Zhang before him or her, to modify the method of Maly to include the tolerance level check feature of Pettersson and the connector analysis feature of Zhang because this combination improve the design and reduce the cost for structural development.
The suggestion/motivation for doing so would have been Zhang [0036] “This invention may be utilized to realize the scale production of individualized buildings with precision, efficiency and speed, by way of transforming a large amount of traditional construction works into a process in factory environment and a mechanical assembly method on building site, so that construction waste, labors, building time and consumed energy may be significantly reduced.”
Therefore, it would have been obvious to combine Maly, Pettersson and Zhang to obtain the invention as specified in the instant claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16802615 and claims 1-20 of copending Application No. 16802621. See the comparison below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application (16802625)
Related (16802615)
Related (16802621)
Claim 1. A computer implemented method comprising: 

accessing, by at least one processor, a model of a building, wherein the model is comprised of a plurality of assemblies, wherein the assemblies are comprised of a plurality of members; 

detecting, by at least one processor, the assemblies which are identified as roof trusses, wherein the roof truss is identified by the specific members and member internal interfaces and the member properties; 

analyzing, by at least one processor, the roof trusses to determine if a roof truss has an external interface with another roof truss; 

isolating, by at least one processor, the roof trusses and the plurality of members; analyzing, by at least one processor, each of the members of the roof trusses which have external interfaces with other members, wherein the interface is analyzed to determine if the interface is conflicting, wherein a conflicting interface is one where the actual values of the members are inconsistent with a required value; 

modifying, by at least one processor, the members involved in the conflicting interface; and 

identifying, by at least one processor, the members involved in the conflicting interface, the type of conflict, and the modification of the member involved in the conflict.  









Similar to claims 9 and 16.
Claim 1. A computer implemented method comprising: 

accessing, by at least one processor, a model of a building, wherein the model is comprised of a plurality of assemblies, wherein the assemblies are comprised of a plurality of members; 

detecting, by at least one processor, the assemblies which are identified as wall panels, wherein the wall panel is identified by the specific members and member internal interfaces and the member properties; 

analyzing, by at least one processor, the wall panels to determine if a wall panel has an external interface with another wall panel; 

isolating, by at least one processor, the wall panels and the plurality of members; and analyzing, by at least one processor, each of the members of the wall panels which have external interfaces with other members, wherein the interface is analyzed to determine if the interface is conflicting, wherein a conflicting interface is one where the actual values of the members are inconsistent with a required value; 






identifying, by at least one processor, a solution to the conflict, wherein the solution involves modifying at least one of the members involved in the conflict; and 

implementing, by at least one processor, a solution, wherein the solution is determined based on the minimal number of additional conflicts which are generated.  

Similar to claims 9 and 16.
Claim 1. A computer implemented method comprising: 

accessing, by at least one processor, a model of a building, wherein the model is comprised of a plurality of assemblies, wherein the assemblies are comprised of a plurality of members; 

detecting, by at least one processor, the assemblies which are identified as floor joists, wherein the floor joist is identified by the specific members and member internal interfaces and the member properties; 

analyzing, by at least one processor, the floor joists to determine if a floor joist has an external interface with another floor joist; 

isolating, by at least one processor, the floor joists and the plurality of members; and 
analyzing, by at least one processor, each of the members of the floor joists which have external interfaces with other members, wherein the interface is analyzed to determine if the interface is conflicting, wherein a conflicting interface is one where the actual values of the members are inconsistent with a required value.  





















Similar to claims 9 and 16.

Claim 2. The computer implemented method of claim 1, wherein the interfaces are associated with fastening locations.  

Similar to claims 10 and 17.
Claim 2. The computer implemented method of claim 1, wherein the interfaces are associated with fastening locations.  

Similar to claims 10 and 17.
Claim 2. The computer implemented method of claim 1, wherein the interfaces are associated with fastening locations.  

Similar to claims 10 and 17.

Claim 3. The computer implemented method of claim 1, further comprising, analyzing, by at least one processor, each member of a roof truss for internal interfaces.  

Similar to claims 11 and 18.

Claim 3. The computer implemented method of claim 1, further comprising, analyzing, by at least one processor, each member of a wall panel for internal interfaces.  

Similar to claims 11 and 18.
Claim 3. The computer implemented method of claim 1, further comprising, analyzing, by at least one processor, each member of a floor joist for internal interfaces.  

Similar to claims 11 and 18.

Claim 4. The computer implemented method of claim 1, further comprising, identifying, by one or more processors, the features of the roof truss members.  

Similar to claims 12 and 19.

Claim 4. The computer implemented method of claim 1, further comprising, identifying, by one or more processors, the features of the wall panel members.  

Similar to claims 12 and 19.
Claim 4. The computer implemented method of claim 1, further comprising, identifying, by one or more processors, the features of the floor joist members.  

Similar to claims 12 and 19.

Claim 5. The computer implemented method of claim 4, wherein the features of the roof truss members are apertures and cutouts.  

Similar to claims 13 and 20.

Claim 5. The computer implemented method of claim 4, wherein the features of the wall panel members are apertures and cutouts.  

Similar to claims 13 and 20.
Claim 5. The computer implemented method of claim 4, wherein the features of the floor joist members are apertures and cutouts.  

Similar to claims 13 and 20.
Claim 6. The computer implemented method of claim 5, wherein the features are analyzed to determine if the feature interfaces have a conflict.  

Similar to claim 14.

Claim 6. The computer implemented method of claim 5, wherein the features are analyzed to determine if the feature interfaces have a conflict.  

Similar to claim 14.
Claim 6. The computer implemented method of claim 5, wherein the features are analyzed to determine if the feature interfaces have a conflict.  

Similar to claim 14.

Claim 7. The computer implemented method of claim 1, further comprising, modifying, by at least one processor, at least one of the conflicting members, wherein the modified member brings the required value within a predetermined range.  

Similar to claim 15.

Claim 7. The computer implemented method of claim 1, further comprising, modifying, by at least one processor, at least one of the conflicting members, wherein the modified member brings the required value within a predetermined range.  

Similar to claim 15.
Claim 7. The computer implemented method of claim 1, further comprising, modifying, by at least one processor, at least one of the conflicting members, wherein the modified member brings the required value within a predetermined range.  

Similar to claim 15.


Claim 8. The computer implemented method of claim 1, wherein the roof trusses are isolated based on their location and positioning within the model.  

Claim 8. The computer implemented method of claim 1, wherein the wall panels are isolated based on their location and positioning within the model.  

Claim 8. The computer implemented method of claim 1, wherein the floor joists are isolated based on their location and positioning within the model.  



As shown in the table above where limitations are very similar with each other are paired. The concept is the same but using different part of the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148